FOURTH LOAN MODIFICATION AGREEMENT

This Fourth Loan Modification Agreement (the "Agreement"), is executed this 27th
day of February, 2009, by and between Big Boulder Corporation, Blue Ridge Real
Estate Company, BBC Holdings, Inc., BRRE Holdings, Inc., Northeast Land Company,
Lake Mountain Company, Jack Frost Mountain Company, Boulder Creek Resort
Company, Moseywood Construction Company, individually and doing business as
Stoney Run Realty Company and Stoney Run Builders Company, and Jack Frost
National Golf Course, Inc. (jointly, severally and collectively the
"Borrowers"); and Manufacturers and Traders Trust Company (the "Bank").

BACKGROUND

A. On April 20, 2006, the Bank agreed to extend certain financial accommodations
to Borrowers in the form of a construction and site development line of credit
facility (the "Loan").

B. The Loan is evidenced by, inter alia, a Construction and Site Development
Line of Credit Mortgage Note dated April 20, 2006, in the stated principal
amount of Ten Million Dollars ($10,000,000.00), executed by Borrowers and
payable to Bank, as amended by a Joinder and Assumption Agreement dated as of
June 14,2007, and as further amended by an Amended and Restated Construction and
Site Development Line of Credit Mortgage Note dated June 14,2007 which, among
other things, increased the principal amount of the Loan to Twenty Five Million
Dollars ($25,000,000.00) (collectively the "Note"), and a Loan Agreement dated
April 20, 2006, executed by Borrowers and accepted by the Bank, as amended by a
Loan Modification Agreement dated October 27,2006, as further amended by a
Second Loan Modification Agreement dated June 15,2007, and as further amended by
a Third Loan Modification Agreement dated September 16,2008 (collectively the
"Loan Agreement"), and secured by, inter alia, the assets of the Borrowers
pursuant to a General Security Agreement dated April 20,2006, as amended (the
"Security Agreement"), as perfected by certain filed Financing Statements, as
well as an Open-End Mortgage from Blue Ridge Real Estate Company, as amended
(the "Blue Ridge Mortgage"), an Open-End Mortgage from Big Boulder Corporation,
as amended (the "Big Boulder Mortgage"), an Open-End Mortgage from Northeast
Land Co." as amended (the "Northeast Land Co. Mortgage") (the Blue Ridge
Mortgage, the Big Boulder Mortgage and the Northeast Land Co., Mortgage are
collectively referred to as the "Mortgages"), certain recorded Assignments of
Leases and Rents, as amended (the "Assignments"), and certain recorded Cross
Collateralization Agreements, as amended.

C. The Loan Agreement, the Note, the Security Agreement, the Financing
Statements, the Mortgages, the Assignments, the Cross Collateralization
Agreements and all other documents, certificates and instruments executed and/or
delivered in connection with the Loans are hereinafter sometimes referred to
individually as a "Loan Document" and collectively as the "Loan Documents".

D. Borrowers and the Bank have agreed to modify the terms of the Loan Documents.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound hereby, the
Borrowers and Bank agree as follows:

1.

INCORPORATION.

The recitals set forth in the Background to this Agreement and the Loan
Documents referred to therein are incorporated herein by reference and made a
part hereof with the same force and effect as if

855683.3






--------------------------------------------------------------------------------




herein restated in full. However, the following provisions of this Agreement
shall prevail over any inconsistent provisions contained in the materials
incorporated herein.

1.1.

Modification Paramount. In the event that any term or provision of any of the
Loan Documents is inconsistent or contrary to a specific and express term or
provision of this Agreement, the explicit and express term or provision of this
Agreement shall apply and shall be paramount. To the extent that no such
inconsistency exists, the terms and provisions of the Loan Documents, as
amended, shall continue in full force and effect.

1.2.

No Novation; Continuing Validity. This Agreement is not intended to be nor shall
it constitute a novation of the Loan Documents or the indebtedness and
obligations evidenced thereby. Borrowers hereby ratify, confirm and approve the
Loan Documents as modified herein, and the indebtedness and obligations
evidenced thereby, and Borrowers agree that the same are valid and binding
agreements of the Borrowers, enforceable in accordance with their terms.
Borrowers warrant, represent, acknowledge and agree that the Loan Documents have
not been amended or modified by any oral or written agreement or course of
conduct of the parties.

1.3.

Further Compliance with Loan Documents. Borrowers hereby ratify, reaffirm and
agree to all terms, conditions and remedies of and contained in the Loan
Documents, and warrant and agree that Borrowers shall fully and strictly comply
with all such terms and provisions, with time being strictly of the essence.

2.

BANK'S COMPLIANCE; BORROWERS' ACKNOWLEDGMENTS.

2.1.

The Borrowers acknowledge and agree that Bank has fully and completely fulfilled
and satisfied all obligations it had or has to Borrowers under the Loan
Documents and otherwise pursuant to all other obligations and understandings it
may have had to the date of this Agreement (except those obligations, if any,
expressly provided for in this Agreement), including without limitation all
obligations, if any, required of Bank under all documents and instruments now in
existence or anticipated to be signed in connection with this Agreement, and
upon the occurrence of an event of default by Borrowers, nothing further need be
done by Bank before availing itself of all or any of its rights and remedies
against Borrowers.

2.2.

Borrowers acknowledge and confirm that by not exercising the rights, remedies
and privileges available to Bank, for any reason whatsoever, including the
negotiation and execution of this Agreement, Bank is not waiving and has not
waived any of its rights to do so in accordance with the Loan Documents and this
Agreement.

2.3.

Borrowers acknowledge and agree that by negotiating and entering into this
Agreement, Bank is not establishing a course of conduct nor a pattern of
operation nor an implicit or explicit understanding that Bank mayor will ever
further revise, extend, increase or modify any term or condition of the Loan
Documents or this Agreement or agree to forebear at any time in the future if an
event of default should occur under and pursuant to the Loan Documents, this
Agreement and/or any document or instrument contemplated or referred to herein.

3.

AMENDMENTS TO LOAN DOCUMENTS.

The Loan Documents are hereby amended as follows:

3.1 The Borrowers agree to execute an Allonge to the Amended and Restated
Construction and Site Development Line of Credit Mortgage Note in the form
attached hereto as Exhibit A and incorporated herein by reference which shall,
inter alia: (i) reduce the amount available under the

855683.3

2





--------------------------------------------------------------------------------




Loan from $25,000,000 to $20,000,000; and (ii) amend the interest accruing on
the outstanding principal balance of the Loan to the greater of the overnight
LlBOR plus 350 basis points or the daily 30-day LlBOR rate plus 350 basis
points, but in all cases, the interest rate accruing on the outstanding
Principal Sum advanced shall be subject to an interest rate floor of 5.5%.

3.2. Section 4.2 of the Loan Agreement entitled, "Maximum Amount of the Site
Development Sub-Loan, which originally read, "The aggregate amount disbursed
under the Site Development Sub-Loan may not exceed Six Million Five Hundred
Thousand Dollars ($6,500,000.00)", and was modified to read, "The aggregate
amount disbursed under the Site Development Sub-Loan may not exceed Twelve
Million Nine Hundred Thousand Dollars ($12,900,000.00)", and was again modified
to read, "The aggregate amount disbursed under the Site Development Sub-Loan may
not exceed Eleven Million Dollars ($11,000,000.00)", shall be modified to read,
"The aggregate amount disbursed under the Site Development Sub-Loan may not
exceed Six Million Dollars ($6,000,000.00)". Accordingly, all references to the
Letters of Credit in the Loan Agreement shall reflect the Bank agreement,
subject to the terms and the conditions contained in the Loan Agreement, to
issue, on one or more of the Borrowers' behalf, irrevocable standby letters of
credit to the Official Bodies in an aggregate amount not to exceed Six Million
Dollars ($6,000,000.00) for the purpose of guaranteeing completion of the
Infrastructure Improvements to the pre-approved Projects as required by the
Official Bodies.

3.3. Any advances under the Site Development Sub-Loan and/or the Construction
Line of Credit Sub-Loan shall be subject to the written consent and approval of
the Bank's Regional President.

3.4. The Borrowers agree to establish an interest reserve account ("Interest
Reserve Account") in an amount not less than $690,000, which interest reserve
account shall be established immediately upon the sale by Blue Ridge Real Estate
Company of the Land Conservancy Property (which is defined as the certain
unimproved property containing an aggregate of approximately 3,891 +/­acres,
consisting of approximately 2,645 +/- acres, located in Buck Township, Luzerne
County, Thornhurst Township, Lackawanna County, and Tobyhanna and Coolbaugh
townships, Monroe County in Pennsylvania, and approximately 1,246 +/- acres
located in Bear Creek Township in Luzerne County, Pennsylvania) for the payment
of interest on the Loan. So long as funds remain available in the Interest
Reserve Account and no Event of Default or Potential Default has occurred, the
Bank shall advance funds from the Interest Reserve Account to pay monthly debt
service on the Loan (including any fees incurred). The Borrowers hereby pledge
to the Bank any and all monies now or hereafter deposited in the Interest
Reserve Account as additional security for the repayment of the Loan. Upon
occurrence of an Event of Default, the Bank may apply any sums in the Interest
Reserve Account to the repayment of the Borrowers' obligations to the Bank in
any order in its sole discretion. Until expended or applied as provided herein,
any amounts in the Interest Reserve Account shall constitute additional security
for the Loan. To the extent permitted by applicable law, the Interest Reserve
Account shall not constitute a trust fund and may be commingled with other
monies held by the Bank, and no earnings or interest on the funds in the
Interest Reserve Account shall be payable to any of the Borrowers.

3.5. Section 3.2 of the Loan Agreement entitled "The Construction Line of Credit
Sub­Loan Advances" shall be amended so that the definition of the term "Release
Price" which originally read, "One hundred twenty-five percent (125%) of the
gross sale price of any lot sold or in the case of the sale of an undivided
Unit, the amount paid to the Bank at the time of settlement of each lot or Unit
within the project, being equal to the total principal amount advanced for the
specific Unit under the Construction Line of Credit Sub-Loan" shall be modified
to now read, "One hundred percent (IOO%) of the net sales proceeds." For
purposes of determining net proceeds, the Release Price shall equal the gross
sales price less reasonable and customary realtor's commissions, customary pro
ration of real estate taxes and customary apportionment of realty transfer
taxes.

855683.3

3





--------------------------------------------------------------------------------




3.6. Upon the sale of the Land Conservancy Property, the proceeds shall be
applied in the following order: (i) $690,000 to fund the interest reserve
account as provided above; (ii) to payoff the Sewer and Water Sub-Loan; and
(iii) to pay down the outstanding principal balance of the existing $3,100,000
working capital line of credit previously made available by the Bank to the
Borrowers.

4.

CONFESSION OF JUDGMENT.

BORROWERS HEREBY EMPOWER ANY ATTORNEY OF ANY COURT OF RECORD, AFTER THE
OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER, TO APPEAR FOR BORROWERS, OR ANY
ONE OR MORE OF THEM, AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR
A SERIES OF JUDGMENTS, AGAINST BORROWERS, OR ANY ONE OR MORE OF THEM, IN FAVOR
OF THE LENDER OR ANY HOLDER HEREOF FOR THE ENTIRE PRINCIPAL BALANCE OF THIS
NOTE, ALL ACCRUED INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER, TOGETHER WITH
COSTS OF SUIT AND AN ATTORNEY'S COMMISSION OF THE GREATER OF TEN PERCENT (10%)
OF SUCH PRINCIPAL AND INTEREST OR $10,000 ADDED AS A REASONABLE ATTORNEY'S FEE,
AND FOR DOING SO THIS AGREEMENT OR THE NOTE OR A COPY OF EITHER VERIFIED BY
AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. BORROWERS HEREBY FOREVER WAIVE AND
RELEASE ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND ALL RELIEF
FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE
OR HEREAFTER ENACTED. INTEREST ON ANY SUCH JUDGMENT SHALL ACCRUE AT THE DEFAULT
RATE AS DEFINED IN THE NOTE. NO SINGLE EXERCISE OF THE FOREGOING POWER TO
CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE
POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE
INVALID, VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY
BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE LENDER SHALL ELECT UNTIL SUCH
TIME AS THE LENDER SHALL HAVE RECEIVED PAYMENT IN FULL OF THE DEBT, INTEREST AND
COSTS.

5.

REPRESENTATIONS AND WARRANTIES.

All of the representations and warranties set forth in the Loan Documents are
hereby reasserted and restated by Borrowers as of the date hereof, as if each
such representation and warranty were set forth at length herein. Borrowers
hereby acknowledge that such representations and warranties are being
specifically relied upon by Bank as an inducement to Bank to enter into this
Agreement and as partial consideration for the terms and conditions contained
herein. In addition to the representations and warranties already contained in
the Loan Documents, Borrowers, as a material inducement to Bank to enter into
this Agreement, hereby acknowledge, confirm, represent and warrant that:

5.1.

As of the date hereof, no default or event of default exists under the Loan
Documents, and no condition exists which, but for the passage of time or the
giving of notice or both, would constitute a default or event of default under
the Loan Documents; and

855683.3

4





--------------------------------------------------------------------------------




5.2.

None of the Borrowers has any defenses, charges, claims, demands, pleas or
offsets whatsoever in law or equity against Bank or against the enforcement of
the Loan Documents.

5.3.

No consent to or approval of the execution, delivery and performance of this
Agreement or any documents or actions contemplated herein is required to be
obtained from any other person or entity, public or private, or any court,
administrative agency or other governmental or quasi­governmental authority;

5.4.

The execution and delivery of this Agreement by the Borrowers will not conflict
with, or result in a breach of (i) any mortgage, lease, contract, agreement, or
other instrument to which any of the Borrowers is a party or by which any of its
respective properties are bound; or (ii) any applicable law, judgment, order,
writ, injunction, decree, rule or regulation of any court, administrative agency
or other governmental or quasi-governmental authority;

5.5.

This Agreement and all other documents executed pursuant hereto or in connection
herewith have been or shall be duly and validly executed and delivered and
constitute valid and legally binding obligations of Borrowers, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally;

5.6.

Borrowers and each property encumbered by the Mortgages (the "Mortgaged
Premises") are in compliance in all material respects with all laws, regulations
and requirements applicable to each of the Borrowers and the Mortgaged Premises,
and none of the Borrowers has received, nor do any of them have any knowledge
of, any order or notice of any governmental investigation or of any violations
or claims of violation of any law, regulation or any governmental requirement
applicable to any of the Borrowers or the Mortgaged Premises;

5.7.

There is no litigation or governmental proceeding pending or, to the knowledge
of any of the Borrowers, threatened against anyone or more of the Borrowers
which affects anyone or more of the Borrowers' ability to fulfill any of its
obligations under this Agreement or any of the other Loan Documents;

5.8.

Neither this Agreement nor any other document executed in connection herewith by
the Borrowers contains any untrue statement of a material fact and/or omits any
material fact necessary in order to make the statement made, in light of the
circumstances under which it was made, accurate and not misleading; and

5.9.

The loan transaction consummated pursuant to the Loan Documents and this
Agreement was and is a commercial business transaction and the entire proceeds
thereof were used exclusively for commercial business purposes.

6.

RELEASE OF BANK BY BORROWERS.

In consideration of Bank's execution of this Agreement, Borrowers do hereby
unconditionally release, remise and forever discharge Bank, and any entity which
"controls" Bank within the meaning of Section 15 of the Securities Act of 1933,
as amended, its members, officers, directors, officials, agents, employees and
attorneys, and their respective heirs, successors and assigns (collectively
"Releases"), of,

855683.3

5





--------------------------------------------------------------------------------




for and from any and all claims, demands, debts, liabilities, judgments,
contracts, obligations, accounts, costs and expenses (including, without
limitation, legal fees, related expenses and the costs of defense), causes of
action and claims for relief of whatever kind or nature, whether known or
unknown, suspected or unsuspected, which Borrowers have or may have against
Releases or any of them by reason of, or in any way connected with the Loan
Documents, this Agreement, the Loan, or any of them, including without
limitation, any default or alleged default or collection effort thereunder,
and/or any purported oral agreements or understandings by and between Bank and
Borrowers, any claim that can be asserted to reduce or eliminate all or any part
of Borrowers' obligation to repay the Loan, or any claim in the nature of
"lender liability" or sounding in tort or assumpsit or of an equitable nature,
or any other matter whatsoever.

7.

REAFFIRMATION OF COLLATERAL.

The Mortgages and the other Loan Documents are hereby amended and extended to
secure the entire indebtedness evidenced by the Note and the other Loan
Documents, as amended and extended hereby. The Mortgaged Premises shall remain
subject to the liens, operation and effect of the Mortgages, and nothing herein
contained nor done pursuant hereto shall impair or adversely affect the lien,
operation and effect of the Mortgages or their priority as a first liens on the
Mortgaged Premises.

8.

WAIVER OF JURY TRIAL.

BORROWERS HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY ANY ONE OR MORE OF THE BORROWERS MAY HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THE NOTE, THIS AGREEMENT OR
THE TRANSACTIONS RELATED HERETO. BORROWERS REPRESENT AND WARRANT THAT NO
REPRESENTATIVE OR AGENT OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWERS ACKNOWLEDGE THAT THE LENDER HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

9.

INTEGRATION.

This Agreement, the Amended and Restated Construction and Site Development Line
of Credit Mortgage Note dated of even date herewith, and the Loan Documents
constitute the sole agreement of the parties with respect to the subject matter
hereof and thereof and supersede all oral negotiations and prior writings with
respect to the subject matter hereof and thereof.

10.

SEVERABILITY.

In the event that one or more provisions of this Agreement or their application
to any person or circumstance shall be held invalid, illegal or unenforceable in
any respect or to any extent, such provisions shall nevertheless remain valid,
legal and enforceable in all such other respects and to such extent as may be
permissible. In addition, any such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been contained herein.

11.

GOVERNING LAWS; BINDING EFFECT.

855683.3

6





--------------------------------------------------------------------------------




This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, shall only be amended by an instrument in
writing signed by each of the parties hereto, and shall extend to and bind the
parties hereto and their respective heirs, administrators, successors and
assigns.

12.

FEES AND COSTS.

Any and all expenses associated with this Agreement, including, but not limited
to, the reasonable fees of the attorneys for the Bank for services rendered in
connection with this Agreement shall be paid by the Borrowers, and the Borrowers
shall also pay the reasonable attorney fees and costs of the Bank in connection
with the renegotiation, redrafting, modifying, interpretation and enforcement of
any of the provisions of this Agreement.

13.

INDEMNIFICATION.

Borrowers hereby jointly and severally agree to indemnify, defend and hold
harmless Bank, its successors and assigns, from and against and in respect of,
any and all damages, liabilities, reasonable fees, reasonable costs, reasonable
expenses (and including, without limitation, reasonable attorney's fees and
expenses) of every kind, nature or description incurred or suffered by Bank by
reason of or resulting from or arising out of this Agreement including, but not
limited to, any and all investigations, litigations, actions, suits,
proceedings, demands, assessments, costs, fees, expenses or judgments under any
state or federal laws, including securities laws.

14.

FURTHER ASSURANCES.

From time to time, the Borrowers shall take such action and execute and deliver
to the Bank such additional documents, instruments, certificates, and agreements
as the Bank may reasonably request to effectuate the purposes of this Agreement.

[Signatures on the following page]

855683.3

7





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
caused this Agreement to be executed as of the date first above written.




ATTEST:

BIG BOULDER CORPORATION




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice

Executive Vice President and Treasurer

TAX ID. NO. 24-0822326







ATTEST:

BLUE RIDGE REAL ESTATE COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

Executive Vice President and Treasurer

TAX ID. NO. 24-0854342







ATTEST:

BBC HOLDINGS, INC.




/s/ Nina Corey

BY: /s/ Eldon D. Dietterick

NINA COREY, Secretary

ELDON D. DIETTERICK, President and Treasurer




TAX ID. NO. 51-0294425

 







ATTEST:

BRRE HOLDINGS, INC.




/s/ Nina Corey

BY: /s/ Eldon D. Dietterick

NINA COREY, Secretary

ELDON D. DIETTERICK, President and Treasurer




TAX I.D. NO. 51-0294426







ATTEST:

NORTHEAST LAND COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

Executive Vice President and Treasurer

TAX ID. NO. 23-1682251

------------------










[SIGNATURES CONTINUED ON NEXT PAGE]

855683.3

8





--------------------------------------------------------------------------------

ATTEST:

LAKE MOUNTAIN COMPANY







/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

Executive Vice President and Treasurer

TAX ID. NO. 23-2243205







ATTEST:

JACK FROST MOUNTAIN COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

Executive Vice President and Treasurer

TAX I.D. NO. 23-1670482







ATTEST:

BOULDER CREEK RESORT COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

Executive Vice President and Treasurer

TAX ID. NO. 20-2287001







ATTEST:

MOSEYWOOD CONSTRUCTION

COMPANY, Individually and d/b/a

STONEY RUN REALTY COMPANY and

d/b/a STONEY RUN BUILDERS COMPANY




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

Executive Vice President and Treasurer

TAX ID. NO. 65-1190104







ATTEST:

JACK FROST NATIONAL GOLF COURSE, INC.




/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK

Executive Vice President and Treasurer

TAX ID. NO. 20-3092213










[SIGNATURES CONTINUED ON NEXT PAGE]

855683.3

9





--------------------------------------------------------------------------------

ACCEPTED BY:

MANUFACTURERS AND TRADERS TRUST COMPANY

By: /s/ Sandra Chickeletti

SANDRA CHICKELETTl, Vice President

855683.3

10





--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

COMMONWEALTH OF PENNSYLVANIA

)

: ss.

COUNTY OF CARBON

)

On the 27th day of February, 2009, before me, the undersigned, a Notary Public
in and for said Commonwealth, personally appeared Eldon D. Dietterick personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument on behalf of Big
Boulder Corporation, Blue Ridge Real Estate Company, BBC Holdings, Inc., BRRE
Holdings, Inc., Northeast Land Company, Lake Mountain Company, Jack Frost
Mountain Company, Boulder Creek Resort Company, Moseywood Construction Company,
individually and doing business as Stoney Run Realty Company and Stoney Run
Builders Company, and Jack Frost National Golf Course, Inc., and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

Notary Public  /s John E. Riley

My commission expires May 14, 2011_

COMMONWEALTH OF PENNSYLVANIA

)

: ss.

COUNTY OF CARBON

)

On the 27th day of February, 2009, before me, the undersigned, a Notary Public
in and for said Commonwealth, personally appeared Sandra Chickeletti personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument on behalf of
Manufacturers and Traders Trust Company and acknowledged to me that she executed
the same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

Notary Public /s/ John E. Riley

My commission expires May 14, 2011

855683.3

11






